Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 14-18 and 23-26, are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (PG 2015/0143653) as evidenced by Omnexus (https://omnexus.specialchem.com/polymer-properties/properties/stiffness; page visited on 07/26/2021) and Infuse-Dow datasheets and Vistamaxx-ExxonMobile datasheets or in the alternative over Thomas et al. (PG 2015/0143653) as evidenced by Omnexus (https://omnexus.specialchem.com/polymer-properties/properties/stiffness; page visited on 07/26/2021) and Infuse-Dow datasheets and Vistamaxx-ExxonMobile datasheets in view of Datta et al. (PG Pub. 20040236042).
Regarding claims 1, 3, 8-10, 12, 14-16 and 18, Thomas et al. teach a bicomponent fiber comprising a sheath where the sheath includes a propylene based elastomer with the propylene based elastomer including propylene derived units and the claimed amount of alpha-olefin derived units (including ethylene derived units) other than propylene derived units based upon the entire weight of the copolymer [0042 and 0049]. The propylene based elastomer has a heat of fusion as determined by DSC of less than 75 J/g and a core where the melt temperature of the core as determined by DSC is greater than the melt temperature of the sheath [0035 and US Patent 5,382,400 which is incorporated in Thomas et al.]. Thomas et al. teach the claimed melting temperature difference between the core and sheath [0049]. Thomas et al. teach the core sheath and core can be polymers including a core of a propylene homopolymer and a sheath of a propylene-based elastomer with an ethylene content of 4%. Thomas et al. teach one can select the core and sheath polymers in order to tailor the fiber properties and therefore it would have been obvious for one of ordinary skill in the art to select the sheath as a propylene based elastomer with the claimed ethylene content in order to tailor the fiber properties and arrive at the claimed invention. 
Thomas et al. are silent regarding the claimed sheath triad tacticity. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed sheath triad tacticity as is known in the art in order to balance properties including flexibility and mechanical strength as is known in the art. In the alternative, Datta et al. teach the triad tacticity in order to improve properties and attain a balance of flexibility and strength. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the triad tacticity of Datta et al. in Thomas et al. in order to improve properties and attain a balance of flexibility and mechanical strength and arrive at the claimed invention. The sheath has a melt temperature as determined by DSC within the claimed range as evidenced by the datasheets of Exxon Mobil. A person of ordinary skill in the art would have had the level of skill to select the sheath melting temperature based upon the desired properties and would have easily arrived at a temperature in the claimed melting temperature range based upon Thomas et al. teachings of using Vistamaxx. The melt temperature of the core as determined by DSC of the core is taught as greater than the sheath as evidenced by the datasheets of Dow Infuse. Thomas et al. teach various polymers for the sheath and it is known in the art to select the melt temperature of the sheath and core in order to affect the properties and durability of the fiber and therefore would have been obvious to one of ordinary skill in the art to arrive at the claimed melt temperature difference between the core and sheath. Thomas et al. are silent regarding the flexural modulus. Thomas et al. teach varying the flexural modulus of polymers in order to affect flexibility and softness of the polymer. It would have been obvious to one of ordinary skill in the art arrive at the claimed flexural modulus of the core being at least 1,000 MPa greater than the flexural modulus of the sheath in order to yield the fiber with greater strength in the core as is known in the art. 
Regarding claims 2 and 17, Thomas et al. teach the melt temperature of the core as determined by DSC is greater than 140 degrees Celsius [0034 and 0049]. Thomas et al. teach the core as 100% polypropylene homopolymer which has the claimed flexural modulus as evidenced by Omnexus. Further, it would have been obvious to one of ordinary skill in the art to arrive at the claimed flexural modulus as Thomas et al. teach no elastomer in the core and elastomer varies flexural modulus and the higher melt temperature of the core also affect flexural modulus along with the mere ordinary skill in the art to increase strength by adjusting flexural modulus. It also would have been obvious for one of ordinary skill in the art to arrive the claimed core melting temperature to affect mechanical properties and processing temperatures. 
Regarding claim 4, Thomas teaches ethylene or propylene polymers can be used in the core and also teach the claimed temperature for the core in US Pat. 5,218,071 and also the melting point is taught as a results effective variable. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed melting point of the core through routine experimentation.
Regarding claim 7, Thomas et al. are silent regarding the difference in flexural modulus of the core and sheath. However, given Thomas et al. teach elasticity in the sheath and the core without elasticity, it would have been obvious to one of ordinary skill in the art to arrive at the claimed difference in flexural modulus through routine experimentation in order to affect the strength and elasticity of the fibers. 
Regarding claim 11, Thomas et al. are silent regarding the claimed flexural modulus of the sheath. However, given Thomas et al. teach an elastomer in the sheath with elasticity, it would have been obvious to one of ordinary skill in the art to arrive at the claimed flexural modulus of the sheath through routine experimentation in order to improve elasticity of the sheath. 
Regarding claim 23, Fina 8573 is taught propylene based elastomer and can be used in the sheath and therefore the claimed ethylene content is taught. Thomas et al. teach one can select the core and sheath polymers in order to tailor the fiber properties and therefore it would have been obvious for one of ordinary skill in the art to select the sheath as a propylene based elastomer with the claimed ethylene content in order to tailor the fiber properties and arrive at the claimed invention. 
Regarding claim 24, the core is taught as polypropylene and the sheath is taught as a propylene based elastomer with the claimed ethylene content as Fina 8573 is taught. Thomas et al. teach one can select the core and sheath polymers in order to tailor the fiber properties and therefore it would have been obvious for one of ordinary skill in the art to select the sheath as a propylene based elastomer with the claimed ethylene content in order to tailor the fiber properties and arrive at the claimed invention. 
Regarding claims 25-26, Thomas et al. teach a bicomponent fiber comprising a sheath where the sheath includes a propylene based elastomer with the propylene based elastomer including propylene derived units and the claimed amount of alpha-olefin derived units (including ethylene derived units) other than propylene derived units based upon the entire weight of the copolymer [0042 and 0049]. The propylene based elastomer has a heat of fusion as determined by DSC of less than 75 J/g and a core where the melt temperature of the core as determined by DSC is greater than the melt temperature of the sheath [0035 and US Patent 5,382,400 which is incorporated in Thomas et al.]. Thomas et al. teach the claimed melting temperature difference between the core and sheath [0049]. Thomas et al. teach the core can be propylene homopolymer  and the sheath can be any number of polymers including Fina 8523.  Thomas et al. teach one can select the core and sheath polymers in order to tailor the fiber properties and therefore it would have been obvious for one of ordinary skill in the art to select the sheath as a propylene based elastomer with the claimed ethylene content in order to tailor the fiber properties and arrive at the claimed invention. 
Thomas et al. are silent regarding the claimed sheath triad tacticity. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed sheath triad tacticity as is known in the art in order to balance properties including flexibility and mechanical strength as is known in the art. In the alternative, Datta et al. teach the triad tacticity in order to improve properties and attain a balance of flexibility and strength. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the triad tacticity of Datta et al. in Thomas et al. in order to improve properties and attain a balance of flexibility and mechanical strength and arrive at the claimed invention. The sheath has a melt temperature as determined by DSC within the claimed range as evidenced by the datasheets of Exxon Mobil. A person of ordinary skill in the art would have had the level of skill to select the sheath melting temperature based upon the desired properties and would have easily arrived at a temperature in the claimed melting temperature range based upon Thomas et al. teachings of using Vistamaxx. The melt temperature of the core as determined by DSC of the core is taught as greater than the sheath as evidenced by the datasheets of Dow Infuse. Thomas et al. teach various polymers for the sheath and it is known in the art to select the melt temperature of the sheath and core in order to affect the properties and durability of the fiber and therefore would have been obvious to one of ordinary skill in the art to arrive at the claimed melt temperature difference between the core and sheath. Thomas et al. are silent regarding the flexural modulus. Thomas et al. teach varying the flexural modulus of polymers in order to affect flexibility and softness of the polymer. It would have been obvious to one of ordinary skill in the art arrive at the claimed flexural modulus of the core being at least 1,000 MPa greater than the flexural modulus of the sheath in order to yield the fiber with greater strength in the core as is known in the art. The melt temperature of propylene homopolymer as taught by Thomas et al. is greater than 150 degrees Celsius. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (PG 2015/0143653) as evidenced by Omnexus (https://omnexus.specialchem.com/polymer-properties/properties/stiffness; page visited on 07/26/2021) or in the alternative over Thomas et al. (PG 2015/0143653) in view of Datta et al. (PG 2004/0236042) as in view of Dharmarajan et al. (PG Pub. 2009/0124153)evidenced by Omnexus (https://omnexus.specialchem.com/polymer-properties/properties/stiffness; page visited on 07/26/2021) in view of Dharmarajan et al. (PG Pub. 2009/0124153).
Regarding claim 13, Thomas et al. are silent regarding the claimed specific elastomer. However, Dharmarajan et al. teach an elastomer with a first propylene based elastomer and a second propylene based elastomer where the first propylene based elastomer has a MFR according to ASTM D-1238, 2.16 kg weight at 230 degrees Celsius within the claimed range and the second propylene based elastomer has an MFR according to ASTM D-1238, 2.16 kg weight at 230 degrees Celsius within the claimed range in order to improve mechanical properties. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the elastomer as taught by Dharmarajan et al. in Thomas et al. in order to improve mechanical properties and arrive at the claimed invention. 
Response to Arguments
	Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789